Citation Nr: 0118318	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss and granted service 
connection for tinnitus assigning a 10 percent evaluation 
effective April 28, 1999.  In May 2001, the veteran testified 
at a hearing before a Member of the Board of Veterans' 
Appeals.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.   However, a remand for further development under VCAA 
is not necessary because this decision grants the benefits 
claimed by the appellant.


FINDINGS OF FACT

The medical evidence creates a reasonable doubt regarding 
whether the veteran's bilateral sensorineural hearing loss is 
related to acoustic trauma during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's period 
of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss which 
manifested in service as a result of noise exposure while 
assigned as a jet engine mechanic.  Service medical records 
show a mild hearing loss in the right ear at the veteran's 
separation examination.  The separation examination dated 
July 1958 showed results of 15/15 bilaterally on whispered 
voice test.  Audiometric testing showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
25
30
LEFT
20
15
10
10
5

Post service medical records from Rogue Valley Medical Center 
indicate that the veteran underwent a left ear stapedectomy 
in January 1991 and December 1991.  It was noted that the 
veteran had undergone a left stapedectomy with a wire Gelfoam 
prosthesis 12-14 years before.  Following initial good 
results, his hearing deteriorated to near preoperative 
levels.  

Statement from Southern Oregon Audiology and Speech Services 
dated August 1992 indicates that the veteran was fitted with 
hearing aids.

At his September 1999 VA examination, the veteran reported 
being exposed to daily high noise levels as a jet aircraft 
mechanic without ear protection.  He indicated that he has 
suffered from bilateral hearing loss and tinnitus since that 
time.  The examiner noted that audiometric testing at 
discharge in July 1958 demonstrated a bilateral hearing loss 
averaging 23 decibels through the speech frequencies in the 
right ear and averaging 15 decibels through the speech 
frequencies in the left ear.  The veteran reported being 
diagnosed with bilateral otosclerosis in 1970 and under went 
left stapedectomy and subsequently a right stapedectomy in 
1984.  Revision left stapedectomy was done in January 1991 
and December 1991 with no appreciable hearing gain.  The 
veteran indicated that he was unable to hear normal 
conversations without his hearing aids.  Audiological testing 
demonstrated a moderately severe sloping to profound 
sensorineural hearing loss bilaterally.  Speech 
discrimination was within normal limits in both ears with 
amplification and tympanometry was within normal limits 
bilaterally.  The examiner opined that the veteran's service 
record showed a mild loss of hearing in the right ear at the 
time of his military discharge and while the loss measured at 
that time was very likely due to noise exposure while on 
active duty, the veteran's current hearing loss was not 
related to acoustic trauma during active service.  Bilateral 
tinnitus, however, was indicated as likely related to 
acoustic trauma during his military service.  

At his September 1999 audiology examination, the audiologist 
opined that the veteran's hearing loss pattern was typical of 
noise induced hearing loss.  The exposure to jet engines was 
probably a contributing factor.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
80
80
73
LEFT
60
65
75
85
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

At his May 2001 Travel Board hearing, the veteran testified 
that he first had treatment for his hearing in 1962, which 
included surgeries.  However, the records were not available 
because they were destroyed after 10 years.  Later surgeries 
occurred in the 80's and 90's, but he indicated they were not 
successful.  

The above findings disclose that the veteran meets the 
regulatory standard for establishing a current hearing 
disability as defined in 38 C.F.R. § 3.385.  The Board 
accepts the veteran's assertions that he was exposed to noise 
while in service as a jet engine mechanic.  In addition, the 
veteran showed mild hearing loss in the right ear at his 
separation examination and although the examiner in the 
September 1999 VA examination opined that the veteran's 
current hearing loss was not likely related to noise exposure 
in service, the same examiner linked the tinnitus to the 
veteran's exposure to noise in service.  The September 1999 
audiologist opined that the veteran's hearing loss pattern 
was typical of noise induced hearing loss, and exposure to 
jet engines was probably a contributing factor.  Where the 
evidence is approximately balanced as to a material issue, in 
this case whether the cause of the veteran's hearing loss is 
due to service-related noise exposure, the benefit of the 
doubt must be resolved in the veteran's favor.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of 
reasonable doubt in the veteran's favor, service connection 
for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

